Name: COMMISSION REGULATION (EC) No 797/97 of 30 April 1997 repealing Regulation (EC) No 675/97 suspending advance fixing of export refunds on certain cereals and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: plant product;  trade;  trade policy
 Date Published: nan

 No L 114/36 1 EN 1 Official Journal of the European Communities 1. 5. 97 C O M M I S S I O N R E G U L A T I O N (EC) N o 797/97 of 30 April 1997 repealing Regulation (EC) N o 675/97 suspending advance fixing of e x p o r t refunds on cer ta in cereals and rice products exported in the f o r m of g o o d s n o t covered by A n n e x II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods no covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds ('), as last amended by Regulation (EC) No 229/96 (2), and in particular the first subparagraph of Article 5 (3) thereof, Whereas Article 5 (3) of Regulation (EC) No 1222/94 makes provision for advance fixing of the refund to be suspended for basic products exported in the form of certain goods; Whereas Commission Regulation (EC) No 675/97 (3) has suspended the advance fixing of the refund for maize exported in the form of goods listed in Annex B to Council Regulation (EEC) No 1766/92 (4), as last amended by Commission Regulation (EC) No 9 2 3 / 9 6 (5); whereas, under present circumstances, suspension of advance fixing is no longer necessary; whereas Regulation (EC) No 675/97 should therefore be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, This Regulation shall enter into force on 2 May 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1997. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 136, 31. 5. 1994, p. 5. (2) OJ No L 30, 8. 2. 1996, p. 24. (-1) OJ No L 101, 18. 4. 1997, p. 24. (4) OJ No L 181, 1. 7. 1992, p. 21. (5) OJ No L 126, 24. 5. 1996, p. 37. HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 675/97 is hereby repealed. Article 2